DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10 and 13-16 are pending.
Claims 9, 11-12 and 17 have been cancelled. 
In the response filed June 17, 2022, Applicants have elected Group I, claims 1-8, 10, and 16, with traverse.  Applicants further elect the compound of Example 213 as the preferred species, with traverse. The compound is depicted as follows:

    PNG
    media_image1.png
    240
    310
    media_image1.png
    Greyscale
.
Based upon the traversal filed June 17, 2022, the unity of invention and election of  species requirement are withdrawn.  The claims are examined as a whole. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claims 1, 10, and 13 are rejected due to claiming a “prodrug” of a compound of Formula (I).   The instant specification defines prodrug at page 9, as a functional derivate of the compound of Formula I and is convertible into the parent compound in vivo. A prodrug may be converted into the parent drug by various mechanisms. According to Wikipedia, prodrugs can be classified into two types based on their sites of conversion into the final active drug form: Type I, those that are converted intracellularly (e.g., anti-viral nucleoside analogs, lipid-lowering statins, antibody-directed/gene-directed enzyme prodrugs [ADEP/GDEP] for chemotherapy), and Type II, those that are converted extracellularly, especially in digestive fluids or the systemic circulation (e.g., etoposide phosphate, valganciclovir, fosamprenavir). Both types can be further categorized into subtype A or B, based on additional criteria. Those for the Type IA and IB are whether or not the cellular converting location is the site of therapeutic action. For the Type IIA and IIB, they are categorized depending on whether the conversion occurs in the gastrointestinal (GI) fluids or systemic circulation.  At page 2, see Wu et al (Reference U, cited by the Examiner).  The scope of prodrug thereof is beyond the examples described in the instant specification.  Therefore, such “prodrug” of the Formula (I) is not described in the specification to reasonably convey one skilled in the art, and fails to comply with the written description requirement.  
To overcome this rejection, it is suggested that the term, “prodrug”, should be 

deleted.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating specific diseases, does not reasonably provide enablement for preventing a disease or disorder in which the antagonism of the orexin-1 and/ orexin-2 receptors is desired or required.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Applicants are not enabled for preventing any of these diseases in which antagonism of the orexin-1 and/ orexin-2 receptors are desired or required. It is presumed that “prevention” of the claimed diseases would require a method of identifying those individuals who will develop the claimed diseases before they exhibit the symptoms. There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted. “The factors to be considered in making an enablement rejection have been summarized as 
a) the quantity of experimentation necessary,
b) the amount of direction or guidance presented,
c) the presence or absence of working examples,
d) the nature of the invention,
e) the state of the prior art,
f) the relative skill of those in that art,
g) the predictability or unpredictability of the art, and 
h) and the breadth of the claims”.
As discussed above, preventing diseases required identifying those patients who will acquire the disease before the disease occurs. This would require extensive and potentially open-ended clinical research on healthy subjects.
c)	There are no working examples of such preventive procedure in a man or animal in the specification.   At page 57 of the specification, lines 1-7, the antagonist activity is measured by using an inhibition assay.   
d) 	The claims rejected are drawn to the medical prevention; therefore, physiological in nature. 
e) 	The state of the art is that no general procedure is art-recognized for determining which patients generally will become afflicted with disease before the fact.  Lei et al (Reference V, cited by the Examiner) teaches inhibition studies of orexin-1 and orexin -2 antagonist in alcohol use disorders.    
f) 	The artisan using Applicant’s invention would be a board-certified physician who specializes in treating diseases. Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the prevention of diseases generally. Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609. No such evidence has been presented in this case. The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of the practitioners in that art, Genetech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006. This establishes that it is not reasonable to any agent to be able to prevent diseases generally. That is, the skill is so low that no compound effective generally against diseases has ever been found let alone one that can prevent such conditions. 
g)	It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved”, and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 214 (CCPA 1970). 
h)	The claims broadly read on all patients, not just those undergoing therapy for the claimed diseases.  
To overcome this rejection, it is suggested that the term, “prevention”, should be 

deleted.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	What diseases or disorders are intended by the antagonism of the orexin-1 and/ or orexin-2 receptors?  Clarification is appreciated.  It order to overcome this rejection, it is suggested that the limitations of claim 14 should be included in this independent claim. 
Claims 2-8 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Information Disclosure Statements filed August 28, 2020 and September 16, 2020 have been considered.  
The Supplemental Information Disclosure Statement filed August 28, 2020 is a duplicate.  Only one document has been considered.  
On July 7, 2022, a call was made to Dr. Yvonne Shyntum to resolve the matter above; however, applicants stated a written action has been requested.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.   
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                  
                                                               /Zinna  Northington Davis/

/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

                    
Znd
07.11.2022